UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1431


TIMOTHY E. FINLEY,

                Plaintiff - Appellant,

          v.

TIMOTHY M. CONROY, Narcotics Detective, in his individual
and official capacity; BOBBY CARIAS, Narcotics Detective, in
his individual and official capacity; DAVE M. HENDERSON,
Captain, in his individual and official capacity; WILLIE L.
JOHNSON, Chief of Police, in his individual and official
capacity; WILLIAM D. RICHARDSON; OSHUN CYRUS HINTON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-00196-HFF-KFM)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy E. Finley, Appellant Pro Se. O. Cyrus Hinton, O. CYRUS
HINTON LAW OFFICES, Rock Hill, South Carolina; William D.
Richardson, Easley, South Carolina; Appellees Pro Se; Nathaniel
Heyward Clarkson, III, Amy Miller Snyder, CLARKSON WALSH TERRELL
& COULTER, P.A., Greenville, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Timothy E. Finley seeks to appeal the district court

order adopting the magistrate judge’s report and recommendation

and dismissing without prejudice two Defendants.                       This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory       and       collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337   U.S.    541,   545-46      (1949).        The   order

Finley    seeks     to   appeal      is    neither      a    final     order    nor    an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral   argument      because       the    facts   and       legal    contentions      are

adequately       presented    in    the    materials        before    the   court     and

argument would not aid the decisional process.



                                                                               DISMISSED




                                            3